 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 78 
In the House of Representatives, U. S.,

January 22, 2009
 
RESOLUTION 
Electing certain minority members to certain standing committees. 
 
 
That the following members are, and are hereby, elected to the following standing committees: 

 Committee on Agriculture—Mr. Cassidy.

 Committee on the Budget—Mr. Aderholt of Alabama, to rank after Mr. Nunes of California, and Mr. Harper.

 Committee on Energy and Commerce—Mr. Scalise.

 Committee on Oversight and Government Reform—Mr. Schock.

 Committee on Science and Technology—Mr. Smith of Nebraska, to rank after Mr. Bilbray.

 Committee on Transportation and Infrastructure— Mr. Guthrie, Mr. Cao, Mr. Schock, and Mr. Olson, all to rank after Mr. Latta.

 Committee on Veterans' Affairs— Mr. Lamborn, to rank after Mr. Bilbray, and Mr. Roe of Tennessee .

 
 
Lorraine C. Miller,Clerk.
